              Case 2:19-cr-00041-RSL Document 156 Filed 01/04/21 Page 1 of 1




 1                                                             The Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
                           UNITED STATES DISTRICT COURT FOR THE
 7                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 8
 9
       UNITED STATES OF AMERICA,                         NO. CR19-041 RSL
10
11                             Plaintiff,                SEALING ORDER
12
                          v.
13
       MURUGANANANDAM ARUMUGAM,
14
15                             Defendant.
16
17
            Having considered the records of this case and the United States’ Exhibit A to its
18
     Supplement to its Second Status Report, the Court finds there are compelling reasons to
19
     file this motion and order under seal. Accordingly, the United States’ sealing motion is
20
     GRANTED.
21
            IT IS SO ORDERED.
22                      4th
            DATED this _______         January ______,
                               day of _______________,
                                                _      2021.
                                                       2021.
23
24                                                    _
                                                      ___________________________________
                                                      _________________________________
25                                                    ROBERT S  S. LASNIK
                                                      United States District Judge
26
27
28
      >352326('@6($/,1*25'(5- 1                                       UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
      United States v. Arumugam, CR19-041 RSL
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
